J-A29035-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

GLORIA E. SCARNATI,                        :       IN THE SUPERIOR COURT OF
                                           :             PENNSYLVANIA
                  Appellant                :
                                           :
            v.                             :
                                           :
LINDA WINTER AND CHARLES WINTER,           :
JR.,                                       :
                                           :
                                           :
                  Appellees                :           No. 1954 WDA 2014


           Appeal from the Order entered on November 14, 2014
            in the Court of Common Pleas of Allegheny County,
                     Civil Division, No. GD-14-008457


BEFORE: FORD ELLIOTT, P.J.E., BOWES and MUSMANNO, JJ.

JUDGMENT ORDER PER CURIAM:                         FILED OCTOBER 15, 2015

      Appellees’ Motion to Dismiss is hereby granted, based upon the failure

of Gloria E. Scarnati (“Scarnati”) to comply with the trial court’s Order to file

a Pa.R.A.P. 1925(b) concise statement of matters complained of on appeal.

See Greater Erie Indus. Dev. Corp. v. Presque Isle Downs, Inc., 88
A.3d 222, 227 (Pa. Super. 2014) (en banc) (deeming all issues waived

where the appellant failed to timely file a Pa.R.A.P. 1925(b) concise

statement).1



1
  Even if Scarnati had complied with Pa.R.A.P. 1925(b), we would dismiss
her appeal. Scarnati’s brief fails to conform with the Pennsylvania Rules of
Appellate Procedure, and the defects are substantial. See Pa.R.A.P. 2101
(requiring briefs to conform “in all material respects” with the appellate
rules, and providing that, “if the defects are in the brief or reproduced record
J-A29035-15


     Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/15/2015




of the appellant and are substantial, the appeal or other matter may be
quashed or dismissed.”).




                              -2-